DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
In view of the Appeal Brief filed on February 28, 2017, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
            To avoid abandonment of the application, appellant must exercise one of the following two options:
            (1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
            (2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
            A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                                        


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 6-9 recite, “a horizontal distance from the second end of the handle to the forward rim is about 50mm to about 90mm, and a horizontal distance from the blade edge to the forward rim is about 3mm to about 20mm.” The shaving razor system set forth in the claims is a hand-held device that can be held in an infinite number of orientations. The handle of the shaving razor system can be held in such an orientation that a distance from the second end of the handle to the forward rim is extending in the vertical direction. It is unclear how the “horizontal distance” is defined with respect to the handle of the system. This distance should be defined relative to a longitudinal axis of the handle, which will maintain a relative orientation with respect to the system no matter how the user holds the handle.	Claim 2 recites, “the horizontal distance from the second end of the handle to the forward rim is about 60mm to about 80mm, and the horizontal distance from the blade edge to the forward rim is about 5mm to about 15mm.” The shaving razor system set forth in Claim 2 is a hand-held device that can be held in an infinite number of orientations. The handle of the shaving razor system can be held in such an orientation that a distance from the second end of the handle to the forward rim is extending in the vertical direction. It is unclear how the “horizontal distance” is defined with respect to the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1, 2, 4, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wain (US Publication 2011/0162209) in view of Kim (US Patent 5,403,534).	Regarding Claim 1, Wain discloses a shaving razor system (fig. 1) comprising:
a handle (14) having a first end (11) and a second end (15), the first end including a finger pad (contoured recessed surface, 82) with a forward rim (80 with outer perimeter, 84);
a shaving razor cartridge (housing, 16) mounted to the handle in front of the forward rim (figs. 6 and 7), the shaving razor cartridge having a guard (24), a cap (26) and a blade (blades 18, 20, 22) having a blade edge (blade edges 44, 54, 64) between the guard and the end cap (figs. 1 and 4), wherein the second end of the handle is provided at a distance from the forward rim (annotated fig. 6), and a distance from the blade edge to the forward rim is about 3mm to about 20mm (paragraph 0035, lines 22-25). Wain states the blade edge is separated from the forward rim by a horizontal distance of about 5mm to 16mm (paragraph 0035, lines 22-25). The stated range set forth above falls within the range of the claimed invention. Therefore, Wain teaches the range as set forth by the claim.
    PNG
    media_image1.png
    567
    766
    media_image1.png
    Greyscale
	Wain fails to specifically disclose a horizontal distance from the second end of the handle to the forward rim is about 50mm to about 90mm.	However, Kim teaches it is old and well known in the art of shaving razors to provide the handle of the shaving razor with a forward rim (annotated fig. 1), wherein the handle has a length of 8.27cm (82.7mm; col. 2, lines 55-56), wherein the value of 82.7mm falls within the range set forth in the claim. Kim states the handle is formed to “a suitable length and diameter for easy grasp by the user. Those skilled in the art will recognize that suitable length and cross section dimension of the razor handle may vary over a wide range” (col. 2, lines 45-51).
    PNG
    media_image2.png
    447
    582
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving razor of Wain with the teaching of Kim such that the horizontal distance from the second end of the handle to the forward rim is about 60mm to about 90mm since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Additionally, it would have been obvious to try any reasonable dimension for the horizontal distance from the second end of the handle to the forward rim, such as about 50mm to about 90mm, since “those skilled in the art will recognize that suitable length and cross section dimension of the razor handle may vary over a wide range” (Kim, col. 2, lines 45-51).

	However, Kim teaches it is old and well known in the art of shaving razors to provide the handle of the shaving razor with a forward rim (annotated fig. 1), wherein the handle has a length of 8.27cm (82.7mm; col. 2, lines 55-56), wherein the value of 82.7mm is close to the upper value of the range (about 80mm) as set forth in the claim. Kim states the handle is formed to “a suitable length and diameter for easy grasp by the user. Those skilled in the art will recognize that suitable length and cross section dimension of the razor handle may vary over a wide range” (col. 2, lines 45-51).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving razor of Wain with the teaching of Kim such that the horizontal distance from the second end of the handle to the forward rim is about 60mm to about 80mm since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Additionally, it would have been obvious to try any 
Regarding Claim 4, the modified shaving razor of Hosseini substantially disclosed above includes the finger pad (82) has a concave surface. The finger pad of Wain is identified as a “contoured recessed surface” in paragraph 0034, lines 1-2, wherein the shape of the concave surface is clearly shown in fig. 7 of Wain.
Regarding Claim 7, the modified shaving razor of Wain substantially disclosed above includes the handle has a center horizontal axis that passes through the shaving razor cartridge (Wain, annotated fig. 7). 

    PNG
    media_image3.png
    463
    709
    media_image3.png
    Greyscale

 
Regarding Claim 9, the modified shaving razor system of Wain substantially disclosed above discloses the forward edge rim is positioned a total distance of about 7mm to about 32mm from the blade edge (Wain, paragraph 0035, lines 22-25). Wain states the blade edge is separated from the forward rim by a horizontal distance of about 5mm to 16mm (paragraph 0035, lines 22-25). The stated range set forth above falls within and near the values set forth by the range of the claimed invention. Therefore, Wain teaches the range as set forth by the claim.
	Regarding Claim 14, the modified shaving razor system of Wain substantially disclosed above includes a pair of arms (Wain, annotated fig. 6) that extend laterally and forward of the finger pad, wherein the cartridge (Wain, 16) is mounted to the pair of arms pair of arms (Wain, fig. 6).
    PNG
    media_image4.png
    533
    682
    media_image4.png
    Greyscale
	Regarding Claim 15, the modified shaving razor system of Wain substantially disclosed above discloses the finger pad has a rearward edge that is a horizontal distance of about 60mm to about 80mm to the second end, as follows. Wain states, “the rim 80 may be continuous, for example, the rim 80 may extend completely around… the contoured recessed surface (82)” (paragraph 0035, lines 1-3). In such a case, the distal portion of the continuous rim 80 (the portion farther away from the shaving cartridge and close to the second end of the handle) forms a rearward edge. Wain states, the area of the contoured surface may be 100mm2, 200mm2, 300mm2 to about 400mm2, 600mm2 or 800mm2 (paragraph 0034, lines 16-20), wherein each of these areas provide a diameter for the finger pad of 11.28mm, 15.96mm, 19.54mm, 22.57mm, 27.64mm, 
Regarding Claim 20, the modified shaving razor system of Wain substantially disclosed above includes the finger pad has a radius of about 5mm to about 15mm (Wain, paragraph 0034, lines 4-16). Wain states “the first and second radii [of the finger pad] may be about 4mm, 6mm, or 8mm to about 12mm, 14mm, or 16mm” (paragraph 0034, lines 10-12), wherein the stated range includes the range set forth in the claims.
As best understood, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wain (US Publication 2011/0162209) and Kim (US Patent 5,403,534) in view of Furuta (US Publication 2012/0023762).	Regarding Claim 3, the modified shaving razor system of Wain substantially disclosed above fails to disclose the finger pad defines an opening.	However, Furuta teaches it is old and well known in the art of shaving razor systems to provide the handle (2) with a finger pad (finger rest 21 and back portion 9) that defines an opening (22). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the handle of the shaving razor system of Wain substantially disclosed above with the teaching of Furuta in order to add aesthetic appeal to the look of the shaving razor system (Furuta, paragraph 0017, lines 15-16) and to help reduce the amount of material required in manufacturing the handle (Wain states that ribs 19 (representing design elements similar to the opening taught by Futura) [help to] reduce material and manufacturing costs for injection molding (Wain, paragraph 0017, lines 25-28).
As best understood, Claims 5, 6, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wain (US Publication 2011/0162209) and Kim (US Patent 5,403,534) in view of Hosseini et al (US Patent 8,607,458), herein referred to as Hosseini.	Regarding the claims set forth above, the modified shaving razor system of Wain substantially disclosed above fails to disclose the following features:	In Claim 5, the second end is flat;2 to about 500mm2.	However, Hosseini teaches it is old and well known in the art of shaving razor systems to provide a shaving razor with a tool holding portion with a finger pad and a tottle formed from a semi-rigid flexible tube that can function as a handle so the implement can comfortably be held and worked (col. 3, lines 23-27), wherein the second end of the tottle is flat (fig. 9), wherein the bottom surface of the second end generally has a circular cross section, wherein the tottle contains a fluid (“the flexible tube holds a composition to be used in association with the tool and is dispensed from the flexible tube from the applicator,” col. 4, lines 50-53, wherein the composition is shaving cream, as set forth in col. 10, lines 38-29) and has an cap (i.e. applicator head 116; wherein DeVone (US Patent 6,053,184), incorporated by reference in Hosseini, teaches a cap 60F covers the nozzle of the applicator head to protect the contents thereof when the container is not in use), wherein the finger pad (see fig. 11, positioned on portion 19) is positioned on a top surface (left side in view of fig. 11) of the tottle and a rigid tab (21) is positioned on a bottom surface (right surface in view of fig. 11) of the tottle under the  and the bottom surface has a cross sectional area of about 250mm2 to about 500mm2. Hosseini teaches, by way of example shown in col. 23 &24, a shaving razor using a tube size of 22mm which results in a cross sectional area of 380.13mm2, which falls within the claimed cross sectional area range of about 250mm2 to about 500mm2. Therefore, the disclosure of Hosseini teaches the claimed range.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving razor system of Wain substantially disclosed above with the features taught by Hosseini such that the second end of the handle is formed by a semi-rigid flexible tube (i.e. tottle containing shaving cream) with a corresponding end cap of the specified size projecting from the tool body structure with finger pad and shaving razor cartridge holder in order to allow the user to stand the shaving razor system upright upon the second end to keep the razor cartridge from contacting the countertop when not in use and to consolidate the shaving product and the razor into one unit thereby reducing the amount of clutter on the user’s bathroom countertop (Hosseini, col. 2, lines 57-65).
As best understood, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wain (US Publication 2011/0162209) and Kim (US Patent 5,403,534) in view of Cooney (US Publication 2013/0061481).	Regarding Claim 17, the modified shaving razor system of Wain substantially disclosed above includes a textured surface on the finger pad (Wain, paragraph 0034, lines 23-25).	The modified shaving razor system of Wain substantially disclosed above fails to specifically disclose an indicia on the finger pad.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Andrews (US Patent 6,164,290) discloses a razor handle that is 90mm in length. 	● Bozikis et al (US Patent 6,370,783) discloses a shaving razor assembly with a handle “made of a suitable length and circumference and is otherwise shaped and configured for easy grasp by a user. Those skilled in the art will recognize that suitable length and cross-sectional dimensions of the razor handle may vary over a wide range” (col. 2, lines 47-51)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 12, 2020


/Jason Daniel Prone/Primary Examiner, Art Unit 3724